ON REHEARING
JANVIER, J.
This matter is before us . on rehearing and the only question which we are now considering is whether the appeal should be dismissed because of ac*363quiescence in the judgment and because of the loss of appellant’s rights by the voluntary dismissal of the seizure by which alone his lien was brought into existence.
The facts are fully stated in our original opinion.
Our former decree remanded the matter for the taking of testimony as to the matters set forth in the second return of the sheriff.
Both parties at interest have requested that a rehearing be granted and that we render a final decree on the record as it is now constituted without requiring that additional evidence be submitted below and we, therefore, deemed it advisable to recall our order remanding the matter for further testimony.
There is no doubt that the writ of fieri facias under which the seizure was made was returned by the sheriff and that neither á copy thereof nor an alias or alternative writ was retained by him. Thus such seizure as there had been was released and any lien the seizing creditor may have had as a result of that seizure was lost. When the lien was lost manifestly the claim for a share of the proceeds as a lienholder was also lost. Black v. Catlett, 1 Rob. 540; Simpson v. Allain, 7 Rob. 500; Sheldon v. New Orleans Canal & Banking Co., 11 Rob. 183; Roman v. Denny, 19 La. Ann. 524.
This resulted immediately upon the filing of the return by the sheriff and no subsequent return could reinstate it.
It is, therefore, ordered, adjudged and decreed that the appeal be and it is dismissed at the cost of appellant.